Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 10 recites the limitation “ the second lead" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantera et al, US 2004/097914.
	A high voltage source (figure 1) having: - a high voltage transformer device (92, see §37) including a primary (90) and secondary (other side) inductor coupled via a magnetic circuit (follows from "transformer"); the secondary inductor to be coupled to the electrode arrangement (54, 56, see §33);: - a feed circuit including a power capacitor (see component next to 90, §37), the power capacitor coupled with the primary inductor (90) and a first controllable conductor (88, §37) in series; to provide a pulsed primary current in the primary inductor resonating with the capacitor when the first controllable conductor is switched in a conducting on-state (see §37); and to feed the capacitor with electrical current when the first controllable conductor is switched in a non-conducting off-state (see §38); - a controller (figure 1: 74, §36); the controller  (§36-37: 74 applies pulses 86 to conductor 88); and a second controllable conductor (figure 1: 97) coupled in parallel to the primary windings (90); the controller arranged to intermittent switching of the first controllable conductor in on- and off-states arranged to switching the second controllable conductor to a conducting on- state when the first controllable conductor is in an on-state to short the resonating current in the primary inductor (see §42). Furthermore, claim 1 defines that the high voltage source is suitable to be coupled to an electrode arrangement for dielectric barrier discharge plasma treatment of living tissue. This feature however, merely defines a purpose and does not provide clear limitations for the properties of the high voltage source. Therefore, depending on the electrode configuration, the available gas, the distance between electrode and tissue etc., it seems fundamentally possible to generate a plasma using the high voltage generator as disclosed in Panterra.
Regarding claim 2: the transistors in Panterra have the appearance of FETs. The gate of a FET is isolated from its conductive channel, and this is considered to fall under the definition "galvanically disconnected”.
Regarding claim 6: the transistor 88 (first controllable conductor) in Panterra appears to be bidirectional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantera et al, US 2004/097914.
Regarding claim 3, Panterra discloses (§116) that the dampening is to be activated after about 2 cycles and discloses a frequency of 30 kHz (§4). Thus, the expected delay time is then 66 microseconds. This is a value quite close to the upper limit of 50 microseconds as defined in claim 3. Merely shortening the delay time by 16 microseconds would not seem to affect the result desired by Panterra absent a showing or criticality by Applicant. 
Regarding Claim 7, making the second controllable conductor to be “unidirectional” seems to be a minor modification of the circuit as known in Panterra absent any showing of criticality by Applicant.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantera et al. US 2004/097914 in view of Watson et al US 2013/068226.
Claim 5 concerns a detail of the high voltage power supply (62) as disclosed in Panterra but provides for a unidirectional  current conductor. It is known from Watson et al to apply a "rectifier diode" in the high voltage power supply, see Watson  §30: 350 in order to rectify the signal to provide for unidirectional current flow. It would have been obvious to include a rectifier diode to provide one way flow if so desired without affecting the operation of the system.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantera et al. US 2004/097914 in view of Pemen WO/2016/186501.
For claim 8. Applicant differs from Panterra in reciting particulars of the high voltage transformer that are demonstrated by Pemen et al. see page 9 line 20 to page 10 line 12 and claim 15 Applicant’s parameters would have been understood to have been available for a high voltage source in the same field of endeavor as Panterra et al.  
For claims  9-11 Applicant differs in the reciting an electrode arrangement not discussed by Panterra. However, Pemen teaches a plasma electrode useful with the Panterra system that uses a spacer a dielectric mesh, a first lead and conductor protected by the mesh, a second lead coupled to a ring electrode. The electrode may be stretchable and the leads connect to a high voltage clamp and a ground clamp. See Pemen claims 1-11. It would have been obvious to have used the electrode arrangement of Pemen with the Panterra device for delivering electrical energy to the body. 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior does not show the rectifier and inductor arrangement of claim 4.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792